|

 

 

: #: 271
Case: 3:17-cv-00334-TMR Doc #: 14-4 Filed: 04/16/19 Page: 1 of 1 PAGEID

 

OHIO CIVIL RIGHTS YMMISSION Agency Use ly | CHARGE NUMBER: (Agency Use Only
CHARGE OF DISCRIMINATION [] FEPA (DAY) A6 (25679) 05102016
EMPLOYMENT BJ EEOC

 

 

 

Completely Fill in the Following

Kimberly A. Hill City Dayton Police Department _

 

Name of Charging Party (First Middle last) Name of Company

19 Hawthorn Street = reormencaanpeeoecmucaren ee TE SUE |

Address Address

Dayton tt OH 45402 Montgomery _ Dayton ———.OH 45402 Montgomery.
City State Zip Code County City State Zip Cade County
937-572-8323 _. ee ee ee

Telephone Number
October 2015 toMay 10,2016 wspaceace wegconiee 2+ bag October 1988
Date(s) of Discrimination Date of Hire

I believe | was discriminated against because of my: (Please identify)

Race/Color African American

C] Region oe
ee National Origin/Ancestry

DX] Retaliation complained of discriminato

Sex Female __

Disability
Military Status

Age (Over 40 years old only - List Date of Birth) 9/03/1959

FOR AGE CASES ONLY: | have not commenced any action under sections 4172.14 or dl T2.02(N), Revised Code with respect to the subject maiter of the”
affidavit, | understand that upon filing of this charge with the Ohio Civil Rights Commission, | am barred trom instituting any such eivil action and that any
monetary award or financial benefit | may receive may be limited to hack pay and/or restoration of employment fringe benefits and may not include other

NOOR
|
|
|

 

| damages to which | may be entitled as a result of such civil action.
Type of Discrimination:
[_] Demotion [_] Discharge/Termination (] Discipline
[_] Failure to Hire [_] Forced to Resign i Harassment/Sexual Harassment
[_] Layoff B<)] Promotion [] Reasonable Accommodation

bX) Other (Specify) hostile work environment; terms and conditions of employment

 

 

Ill. | believe that | was subjected to harassment, hostile work environment, failure to promote due to retaliation, race, female
status and/or age as shown in many ways:

 

 

occurred.
C. Staff and Upper Administrators, have excluded me from exercising authority; communications, meetings, appointments:
failed to assist or stop demeaning and derogatory treatment for years resent due to race, sex, age and retaliation.

 

 

the best of my knowledge, information and belief. | will advise the agency(ies) if | at

: : rand that [ will cooperate fully with them in the Substnbed and
pipe wULe @ in acco:
!
i ALLY for (;

  

[ deelare under penalty of perjury that [ have read the above charge and that it is true to Notary or Ohio Civil Rights Commission Representative =
, : = ha -

     
 

om to before me on this /O _ day of et
ra

Lee | Cn a ny

‘Charging Party Signature / ) ¥ Date Notary or Commission Representative
Ls -}

 
